Case 9:18-cv-80176-BB Document 300-2 Entered on FLSD Docket 11/20/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.


        PLAINTIFFS’ RESPONSES AND ONE OBJECTION TO DEFENDANT’S FIRST
                   REQUEST FOR PRODUCTION AND INSPECTION

          PLEASE TAKE NOTICE that, pursuant to Rule 34 of the Federal Rules of Civil

  Procedure, Plaintiffs, by their undersigned counsel, hereby responds to the First Requests for

  Production and Inspection made by Defendant Craig Wright (“Defendant”), as follows:

                                  PRELIMINARY STATEMENT
          Plaintiffs make the following preliminary statement.

          1.      Plaintiffs object to the Requests to the extent they seek information or documents

  protected by the attorney-client privilege and/or the work product doctrine or any other applicable

  privilege or immunity. Plaintiffs’ agreement to produce documents responsive to any particular
  Request excludes privileged documents. Plaintiffs will provide a privilege log of all such

  documents and will meet and confer with Defendant’s counsel to schedule a deadline for the

  production of such log. Finally, the inadvertent production of any privileged document is not

  intended and shall not be deemed to waive or abridge any applicable privilege.

          2.      Plaintiffs’ responses are based upon information known to Plaintiffs at the current

  stage of litigation and are given without prejudice to Plaintiffs’ right to amend or supplement

  their responses. Plaintiffs’ investigation into the matters addressed in the Requests is continuing,
Case 9:18-cv-80176-BB Document 300-2 Entered on FLSD Docket 11/20/2019 Page 2 of 7




  and Plaintiffs will supplement their responses to the Requests if and when appropriate, pursuant

  to Federal Rule of Civil Procedure 26(e), other applicable rules or laws, or by Order of the Court.

         3.      A statement that Plaintiffs will produce documents responsive to a particular

  Request does not constitute an admission that such documents exist. The production of any

  document shall not constitute an admission or concession that such document is relevant or

  admissible.

         4.      Plaintiffs will produce these documents on a rolling basis. Plaintiffs note, however,

  that the production of these materials will require significant production of ESI, and that an ESI

  agreement on search terms and keywords has not been reached. It is therefore likely that full

  production cannot be completed until this agreement is reached.

                        SPECIFIC RESPONSES AND ONE OBJECTION

  REQUEST NO. 1:

  All documents related to devices that belonged to David Kleiman, including any hard drives,
  computers, tablets, phones, and flash drives that were used by David Kleiman to mine bitcoin as
  alleged in the Amended Complaint.

  RESPONSE TO REQUEST NO. 1:

         Plaintiffs object to the breadth and burden of this Request to the extent it seeks all

  documents contained on devices that belonged to David Kleiman that were placed on those devices

  after Dave Kleiman’s death.

         As detailed in the Second Amended Complaint, Ira Kleiman was unaware of the extent of

  David Kleiman’s involvement in the development and creation of Bitcoin until almost a year after

  David passed away. (D.E. 83 ¶ 14.) As such, Ira placed certain personal files on some of Dave’s

  drives. The vast majority of these files bear no relevance to this dispute, as they contain personal

  information such as photographs of his wife and minor children and commercial movie/music files.
Case 9:18-cv-80176-BB Document 300-2 Entered on FLSD Docket 11/20/2019 Page 3 of 7



         During a meet and confer that took place on February 4, 2019, Plaintiffs’ counsel explained

  this issue to Defendant’s counsel. Plaintiffs explained that, in response to this Request, they were

  willing to produce all files left on Dave’s devices at the time of his death, and, to the extent later

  files were responsive to any of Defendant’s other Requests, they would produce them too.

  Plaintiffs further explained that they would permit counsel for the Defendant to physically inspect

  any of these drives so as to facilitate a review of any “deleted space.” Defendant’s counsel refused

  this offer. Specifically, Defendant requested that a complete forensic image of all Dave’s devices

  be produced, to include files such as the pictures of Ira’s minor children and copies of commercial

  movie/music files that bear no relevance to the current dispute.

         Consequently, Plaintiffs’ are left with no choice but to lodge this limited objection. To the

  extent these post-death documents are not responsive to other discovery requests, they are simply

  irrelevant to Defendant’s defenses (commercial movie files and family photographs have no

  bearing on this dispute). Furthermore, producing these files would be extremely costly as much of

  these file types are very large. To that end, the burden imposed by producing this irrelevant

  information is very high and this burden far outweighs its likely benefit (because there is none).

  See FRCP 26(b)(1).

         Plaintiffs have had experts collect, and will produce, copies of all non-privileged files

  located on Dave Kleiman’s drives that pre-date his death, i.e., April 26, 2013. They will also

  produce any non-privileged documents on those drives that post-date his death and that are

  responsive to other discovery requests. Finally, to the extent Defendant wants to inspect any of

  the physical devices that belonged to David Kleiman, Plaintiffs will make it available for his

  counsel’s inspection after appropriate arrangements have been made to protect any privileged

  documents stored therein.       Thus, the only responsive documents that Plaintiffs will not
Case 9:18-cv-80176-BB Document 300-2 Entered on FLSD Docket 11/20/2019 Page 4 of 7



  indiscriminately produce are documents on the referenced drives added after Dave’s death which

  are not responsive to any of Defendant’s other requests for production.

  REQUEST NO. 2:

  All documents related to the metal encased USB drive that David Kleiman kept on his person,
  including the USB itself.

  RESPONSE TO REQUEST NO. 2:

         Plaintiffs will produce a forensic copy of the drive and to the extent Defendant wants to

  inspect the physical USB drive referenced in this Request, Plaintiffs will make it available for his

  counsel’s inspection.

  REQUEST NO. 3:

  All documents related to communications between You and Craig Wright.

  RESPONSE TO REQUEST NO. 3:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 4:

  All documents related to communications between You and the U.S. Internal Revenue Service
  about the U.S. tax filings for or on behalf of David Kleiman and the Estate of David Kleiman.

  RESPONSE TO REQUEST NO. 4:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 5:

  All documents related to U.S. federal tax returns for David Kleiman and the Estate of David
  Kleiman, including the tax returns.

  RESPONSE TO REQUEST NO. 5:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 6:

  All documents related to communications between You and the ATO.

  RESPONSE TO REQUEST NO. 6:
Case 9:18-cv-80176-BB Document 300-2 Entered on FLSD Docket 11/20/2019 Page 5 of 7



         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 7:

  All documents related to communications between Louis Kleiman and Craig Wright.

  RESPONSE TO REQUEST NO. 7:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 8:

  All documents related to communications between Ira Kleiman and Craig Wright.

  RESPONSE TO REQUEST NO. 8:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 9:

  All documents related to communications between David Kleiman and Ira Kleiman.

  RESPONSE TO REQUEST NO. 9:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 10:

  All documents related to Liberty Reserve, including communications with that entity.

  RESPONSE TO REQUEST NO. 10:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 11:

  All documents relating to the contracts and agreements attached as exhibits 5, 10, and 15 to the
  Amended Complaint, including any communications.

  RESPONSE TO REQUEST NO. 11:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 12:

  All documents related to Ira Kleiman’s administration of David Kleiman’s estate, including any
  communications.
Case 9:18-cv-80176-BB Document 300-2 Entered on FLSD Docket 11/20/2019 Page 6 of 7



  RESPONSE TO REQUEST NO. 12:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 13:

  All documents related to W&K Info Defense Research, LLC, including any communications.

  RESPONSE TO REQUEST NO. 13:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 14:

  All documents related to companies, corporations, trusts, or entities in which David Kleiman had
  any ownership or financial interest.

  RESPONSE TO REQUEST NO. 14:

         Plaintiffs will produce responsive, non-privileged documents related to this Request.



   Dated: February 5, 2019                         Respectfully submitted,

                                                   s/ Velvel (Devin) Freedman
                                                   Velvel (Devin) Freedman, Esq.
                                                   BOIES SCHILLER FLEXNER LLP
                                                   100 SE Second Street, Suite 2800
                                                   Miami, Florida 33131
                                                   Telephone: (305) 539-8400
                                                   Facsimile: (305) 539-1307
                                                   vfreedman@bsfllp.com

                                                   Kyle W. Roche, Esq.
                                                   Admitted Pro Hac Vice
                                                   BOIES SCHILLER FLEXNER LLP
                                                   333 Main Street
                                                   Armonk, NY10504
                                                   Telephone: (914) 749-8200
                                                   Facsimile: (914) 749-8300
                                                   kroche@bsfllp.com

                                                   Counsel to Plaintiff Ira Kleiman as Personal
                                                   Representative of the Estate of David Kleiman
                                                   and W&K Info Defense Research, LLC.
Case 9:18-cv-80176-BB Document 300-2 Entered on FLSD Docket 11/20/2019 Page 7 of 7




                                  CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on February 5, 2019, a true and correct copy of the
  foregoing was served on all counsel of record identified on the Service List below via e-mail:

   Andres Rivero, Esq.
   Jorge A. Mester, Esq.
   Alan H. Rolnick, Esq.
   RIVERO MESTRE LLP
   2525 Ponce de Leon Boulevard
   Suite 1000
   Coral Gables, FL 33134
   305-445-2500
   (305) 445-2505 (fax)
   arivero@riveromestre.com
   jmestre@riveromestre.com
   arolnick@riveromestre.com
   receptionist@riveromestre.com

                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman
